United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1690
                                   ___________

Christopher Lee Prosser,               *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Dave Williams; Arthur Derickson;       * Appeal from the United States
Dora Schriro; Mel Carnahan;            * District Court for the Western
Missouri Department of Corrections     * District of Missouri.
and Human Resources; Victor Bruhn; *
Allen, C.O.I.; Kimberly Swindler,      *     [UNPUBLISHED]
C.O.I.; Jane Doe, C.O.I.; John Doe,    *
C.O.I.; John Doe, Major; Steve         *
Ragan; Eddie Williams; Donnis          *
Allen; Meredith Allen; Captain         *
Galloway; Mike Kemna; Dave             *
Dormire; John Doe; Jane Doe;           *
Correctional Medical Systems; Chris    *
McBee; Woody; Carr,                    *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: December 5, 2003
                               Filed: January 15, 2004
                                    ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.
       Missouri inmate Christopher Prosser appeals the district court’s adverse grant
of summary judgment in this failure-to-protect action arising from a June 1997 assault
on Prosser by two inmates at the Crossroads Correctional Center. Having carefully
reviewed the record at this stage in the proceedings in the light most favorable to
Prosser, we conclude that genuine issues of material fact remain as to (1) whether
prison employee Victor Bruhn was aware of a substantial risk of serious harm to
Prosser when he recommended Prosser’s release to the general population, and (2)
whether corrections officers Meredith Allen and Kimberly Swindler demonstrated
deliberate indifference to Prosser’s safety in allowing the assailants into Prosser’s
housing unit dressed in combat attire, and in their alleged lack of response to the
attack. We find no error, however, in the district court’s dismissal of other parties,
and no abuse of the district court’s discretion with regard to the challenged discovery
rulings, the handling of Prosser’s proposed amended complaint, and the denial of
Prosser’s postjudgment motions. Accordingly, we affirm in part, reverse in part, and
remand for further proceedings. Prosser’s motion for appointment of counsel is
denied, without prejudice to his refiling it in the district court.
                        ______________________________




                                         -2-